United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2019
                                     ___________

United States of America,                 *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Shellie Lee Langmade,                     *     [PUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: December 13, 2000

                                    Filed: December 29, 2000
                                     ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Shellie Lee Langmade pleaded guilty to conspiracy to manufacture
methamphetamine. The presentence report (PSR) assigned Langmade three criminal
history points under U.S.S.G. § 4A1.1 resulting in a criminal history category of II, but
the district court departed downward under U.S.S.G. § 4A1.3 to a criminal history
category of I, finding category II overstated the seriousness of Langmade's past
criminal conduct. Although Langmade's sentencing range was then 70-87 months, the
amount of drugs involved triggered a statutory mandatory minimum sentence of ten
years imprisonment. At sentencing, Langmade argued she was eligible for relief under
the "safety valve," U.S.S.G. § 5C1.2, which requires a district court to sentence a
defendant within the applicable guidelines range regardless of any statutory minimum
sentence if, among other things, the defendant does not have more than one criminal
history point "as determined under the sentencing guidelines." U.S.S.G. § 5C1.2(1).
The district court decided that given its downward departure to criminal history
category I under § 4A.1.3, it could apply the safety valve in § 5C1.2. Although we had
held otherwise in United States v. Moog, 94 F.3d 649 (8th Cir. 1996), the district court
declined to follow our unpublished opinion. The Government appeals. Our
unpublished decisions are binding precedent that district courts in this circuit must
follow. See Anastasoff v. United States, 223 F.3d 898, 899 (8th Cir. 2000). Even
according to our more recent published case law, the district court's reduction of
Langmade's criminal history category under § 4A1.3 does not delete criminal history
points for the purposes of the safety valve. See United States v. Webb, 218 F.3d 877,
881 (8th Cir. 2000). Because Langmade was properly charged with three criminal
history points under § 4A.1.1, she does not qualify for the safety valve reduction under
§ 5C1.2. See id. at 882. We thus reverse and remand for resentencing consistent with
this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-